Name: Commission Regulation (EC) No 338/94 of 15 February 1994 amending Regulation (EEC) No 1706/93 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 43/12 Official Journal of the European Communities 16. 2. 94 COMMISSION REGULATION (EC) No 338/94 of 15 February 1994 amending Regulation (EEC) No 1706/93 fixing countervailing charges on seeds Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EC) No 3375/93 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1706/93 ( 5) fixed countervailing charges on seeds in respect of a certain type of hybrid maize and sorghum for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission Regulation (EEC) No 1 665/72 (4) as amended by Regulation (EEC) No 281 1 /86 f5), requires that these charges be amended ; HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1706/93 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 16 February 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 246, 5. 11 . 1971 , p. 1 . ( 2) OJ No L 303, 10 . 12. 1993, p. 9 . O OJ No L 176, 30 . 6. 1992, p. 38 . (4) OJ No L 175, 2. 8 . 1972, p. 49. O OJ No L 260, 12 . 9 . 1986, p. 8 . No L 43/1316. 2. 94 Official Journal of the European Communities ANNEX I Countervailing charge on hybrid maize for sowing (ECU/100 kg) CN code Amount of countervailing charge (') Country of origin (2) 1005 10 11 13,8 404 20.4 066 33.5 400 34,9 068 34,9 1 1005 10 13 3 092 3,2 091 3,2 090 3.2 093 6.3 063 14.0 064 21,7 061 22,7 066 27.1 388 38 068 38 2 1005 10 15 7,2 061 7,2 063 22.6 093 29,4 090 29.4 091 38.5 512 54.6 052 76.7 038 78,4 064 84,3 066 95,9 388 140,7 524 140,7 3 (') The countervailing charge may not exceed 4 % of the customs value. (-) Origin identification : 1 Other countries with the exception of Austria, Argentina, Bosnia ­ Herzegovina, Croatia, Chile, Hungary, Slovenia and the territory of former Yugoslav Republic of Macedonia 2 Other countries with the exception of Japan , Austria, Argentina, Turkey, Chile, the United States and Canada 3 Other countries with the exception of Argentina, Bulgaria, Canada, Croatia and the United States 038 Austria 052 Turkey 061 Czech Republic 063 Slovak Republic 064 Hungary 066 Romania 068 Bulgaria 090 The territory of former Yugoslav Republic of Macedonia 091 Slovenia 092 Croatia 093 Bosnia-Herzegovina 388 South Africa 400 the United States 404 Canada 512 Chile 524 Uruguay